DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 C.F.R. 1.114
A request for continued examination under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination and the fee has been timely paid, the finality of the previous office action has been withdrawn.
Claim Interpretations/Observations
With regard to the claims the phrase "for measuring rheological properties of a fluid" amounts to the intended use of the claimed vessel.  Typically, no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  Furthermore, the word "viscometer" is broadly and reasonably interpreted to simply be essentially any vessel capable of at least temporarily holding some fluid based on the applicant's written description.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
US{ 7,784,361
Weidmann et al.
United States Patent 10,376,911
Bauck
United States Patent Application Publication 2007/0227234
Weisinger
Chinese Utility Patent 86207106
Chuntang et al.
Japanese Patent Application Publication 04-80638
Aoki et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 18-27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chuntang et al. in view of Aoki et al.
Chuntang et al. teach a measuring vessel (reference item 4) having a shape according to a fourth-order (quartic) polynomial such as                         
                            x
                            ∝
                            
                                
                                    C
                                
                            
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                     where                         
                             
                            C
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            2
                                                            g
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    μ
                                                
                                            
                                            
                                                
                                                    s
                                                
                                            
                                        
                                        
                                            
                                                
                                                    π
                                                
                                            
                                            
                                                
                                                    v
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                            n
                            =
                            4
                        
                     .  The measuring vessel has a hole at or near a y-coordinate minimum.  The measuring vessel has at least one valve (reference item 10 or 11) that can be opened or closed to permit or block fluid from draining.  As the inner surface is defined as a fourth-order shape the fluid will have a constant rate of decline.
Chuntang et al. do not teach the vessel has a sensor.  However, Aoki et al. teach a measuring vessel (reference item 1) having a hole (reference item 2) at its lower end.  The measuring vessel is provided with a sensor (reference item 13 and 14) to measure the time that it takes for fluid in the vessel to drain through the hole.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Chuntang et al. with the teachings of Aoki et al. in order to provide a time-based sensor for the predicable benefit of determining, for example, a flow rate of the fluid through the vessel.
	With regard to claims 19-22 one of ordinary skill can select desired volumes and/or dimensions for the hole in order to hold as much liquid as desired and/or to obtain a desired drain rate.  
With regard to claims 23-26 official notice was previously taken that known materials such as polyethylene (a common plastic), glass (including Pyrex®), and resins are known for forming vessels of various shapes.  Furthermore, these materials (glass, Pyrex®, and some resins) can be transparent.  The use of these materials would have been obvious to one of ordinary skill in order to allow one to view the liquid within the goblet/vessel.  As the applicant did not timely traverse the taking of official notice it is now factual prior art.
With regard to claim 37 Aoki et al. teach that the sensor is interacts with a timer.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Chuntang et al. and Aoki et al. as applied to claim 18 above, and further in view of Weisinger.
Chuntang et al. do not teach the specifics of the manual valve (reference item 10).  However, Weisinger teach that flapper valves and plate valves are known to be used to block or allow fluid to drain from a vessel.  See paragraph 36.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Chuntang et al. and Aoki et al. with the teachings of Weisinger in order to use a known valve (flapper or plate) for the predicable benefit of allowing the user to allow or block flow as desired.
Claims 18-27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bauck in view of Chuntang et al. 
Bauck teaches a vessel (reference item 30') having an internal shape with hole at or near a y-coordinate minimum of the vessel.  Coupled to the vessel is a valve (reference item 40) and a flowmeter (reference item 34).  The flowmeter is a sensor associated with a timer so that one can obtain the flow rate of the mater in the vessel.
	Bauck do not teach that the shape is in the form of a quartic function.  Chuntang et al. teach a measuring vessel (reference item 4) having a shape according to a fourth-order (quartic) polynomial such as                         
                            x
                            ∝
                            
                                
                                    C
                                
                            
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                     where                         
                             
                            C
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            2
                                                            g
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    μ
                                                
                                            
                                            
                                                
                                                    s
                                                
                                            
                                        
                                        
                                            
                                                
                                                    π
                                                
                                            
                                            
                                                
                                                    v
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                            n
                            =
                            4
                        
                     .  The measuring vessel has a hole at or near a y-coordinate minimum.  The measuring vessel has at least one valve (reference item 10 or 11) that can be opened or closed to permit or block fluid from draining.  As the inner surface is defined as a fourth-order shape the fluid will have a constant rate of decline.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Bauck with the teachings of Chuntang et al. in order to form the inner surface of the vessel to be a shape of a quartic polynomial, and such a shape will not provide a new or otherwise unexpected result over any other shape in that fluid in the vessel will still drain via the hole in the bottom.  As applied to the teachings of Bauck the shape of the vessel is merely aesthetic and/or amounts to a simple change in shape.  See also MPEP §§ 2144.042144.04(I), 2144.04(IV)(A), and 2144.04(IV)(B).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Bauck and Chuntang et al. as applied to claim 18 above, and further in view of Weisinger.
Bauck does not teach the manual valve can include a flapper valve or a plate valve.  However, Weisinger teach that flapper valves and plate valves are known to be used to block or allow fluid to drain from a vessel.  See paragraph 36.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Bauck and Chuntang et al. with the teachings of Weisinger in order to use a known valve (flapper or plate) for the predicable benefit of allowing the user to allow or block flow as desired.
Claims 18-27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Weidmann et al. in view of
Weidmann et al. teaches a vessel (reference item 110) having an internal shape with hole at or near a y-coordinate minimum of the vessel.  Coupled to the vessel is a valve (reference item 190) and a sensor (reference item 120).  The sensor can be used to determine a flow rate.  As such the sensor must be associated with a timer so that one can obtain the flow rate. 
	Weidmann et al. do not teach that the shape is in the form of a quartic function.  Chuntang et al. teach a measuring vessel (reference item 4) having a shape according to a fourth-order (quartic) polynomial such as                         
                            x
                            ∝
                            
                                
                                    C
                                
                            
                            
                                
                                    
                                        
                                            y
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                     where                         
                             
                            C
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            2
                                                            g
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                            
                                                
                                                    μ
                                                
                                            
                                            
                                                
                                                    s
                                                
                                            
                                        
                                        
                                            
                                                
                                                    π
                                                
                                            
                                            
                                                
                                                    v
                                                
                                            
                                        
                                    
                                
                            
                            ,
                             
                            n
                            =
                            4
                        
                     .  The measuring vessel has a hole at or near a y-coordinate minimum.  The measuring vessel has at least one valve (reference item 10 or 11) that can be opened or closed to permit or block fluid from draining.  As the inner surface is defined as a fourth-order shape the fluid will have a constant rate of decline.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Weidmann et al. with the teachings of Chuntang et al. in order to form the inner surface of the vessel to be a shape of a quartic polynomial, and such a shape will not provide a new or otherwise unexpected result over any other shape in that fluid in the vessel will still drain via the hole in the bottom.  As applied to the teachings of Weidmann et al. the shape of the vessel is merely aesthetic and/or amounts to a simple change in shape. See also MPEP §§ 2144.042144.04(I), 2144.04(IV)(A), and 2144.04(IV)(B).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Weidmann et al. and Chuntang et al. as applied to claim 18 above, and further in view of Weisinger.
Weidmann et al. do not teach the manual valve can include a flapper valve or a plate valve.  However, Weisinger teach that flapper valves and plate valves are known to be used to block or allow fluid to drain from a vessel.  See paragraph 36.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Weidmann et al. and Chuntang et al. with the teachings of Weisinger in order to use a known valve (flapper or plate) for the predicable benefit of allowing the user to allow or block flow as desired.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856